Order entered January 28, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01390-CV

                      BRIAN ANTHONY BERARDINELLI, Appellant

                                                V.

                              NOVA LYNNE PICKELS, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-10998

                                            ORDER
       We GRANT appellant’s January 26, 2014 motion for an extension of time to file a reply

brief. Appellant shall file his reply brief on or before February 24, 2014.


                                                       /s/   ADA BROWN
                                                             JUSTICE